Citation Nr: 0025569	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for a 
shrapnel wound of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1949 to May 1950, 
and from October 1950 to July 1951.

The current appeal arose from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO granted entitlement to 
service connection for a shrapnel wound of the right eye, 
with assignment of a noncompensable evaluation.

The veteran presented oral testimony before a Hearing Officer 
at the RO in May 1999, a transcript of which has been 
associated with the claims file.

In August 1999 the Hearing Officer affirmed the determination 
previously entered.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered in 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  Accordingly, the 
Board has recharacterized the issue on appeal as reported on 
the title page, and again refers to assignment of "staged" 
ratings below.


The Board finds that the veteran's claim of entitlement to an 
initial compensable evaluation for a shrapnel wound of the 
right eye is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected shrapnel wound of the right eye (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an initial 
compensable evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

A review of the service medical records discloses that while 
they do not specifically contain references to sustention of 
a shrapnel injury of the right eye, they include entries of 
the veteran's having sustained multiple shell fragment wounds 
in the posterior cervical area.  Service connection has been 
granted for scarring, residuals of shrapnel wounds of the 
cervical spine with retained metallic foreign bodies, rated 
as 10 percent disabling.

The claims file contains a report of an August 1996 VA 
examination noting that a 1995 x-ray of the head disclosed a 
metallic fragment wound in the right eye.  This 
radiographic study is not on file.  It is important to obtain 
this x-ray for review as later dated examinations on file 
suggest that no metallic fragment was seen in the eye or 
surrounding area.  


While a March 1998 VA eye examination suggested that there 
was no visual impairment of the right eye ascertainable in 
connection with a previous shrapnel injury, the VA outpatient 
treatment reports show the veteran has been seen on numerous 
occasions for complaints of headaches beginning in the right 
eye area, dizziness, blurred vision, etc., none of which has 
been definitively determined to be residuals of the previous 
shrapnel injury of the right eye.  Neurological examination 
has been suggested to explore the etiology of the veteran's 
symptomatic complaints.

It is for the above reasons that the Board finds more 
definitive diagnostic testing is needed for the purpose of 
resolving the apparent conflicting medical record.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999), the 
Board is deferring adjudication of the claim of entitlement 
to an initial compensable evaluation for a shrapnel wound of 
the right eye pending a remand of the case to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of the 
shrapnel wound of the right eye.  After 
obtaining any necessary authorization or 
medical releases, the RO should secure 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records, particularly that 1995 x-ray of 
the head wherein a metallic fragment in 
the right eye was seen.

2.  The RO should arrange for the veteran 
to be examined by a board composed of a 
VA ophthalmologist and a neurologist for 
the purpose of ascertaining the nature 
and extent of severity of a shrapnel 
wound of the right eye.  The claims file 
and separate copies of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate their examination reports that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies should be conducted.  

The examiners should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
his shrapnel wound of the right eye.  If 
there are other disorders, eye and/or 
otherwise found, in addition to the 
shrapnel wound of the right eye, the 
examiners should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
the examiners should so indicate.  

If an eye disorder other than the 
shrapnel wound of the right eye is or are 
found on examination, the examiners 
should offer an opinion as to whether any 
such disorder(s) is or are causally or 
etiologically related to the service-
connected shrapnel wound of the right 
eye, and, if not so related, whether the 
veteran's shrapnel wound of the right eye 
has any effect on the severity of any 
other disorder, eye or otherwise.  




During the course of the examinations, 
the examiners should identify all of the 
symptoms or manifestations of the 
veteran's service-connected shrapnel 
wound of the right eye.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
12 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial compensable evaluation for a 
shrapnel wound of the right eye, and is 
so doing, document its consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) (1999), and Fenderson, 
supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
shown can result in a denial of his increased compensation 
claim (38 C.F.R. § 3.655 (1999)).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


